DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-8 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 23, 2021.
Applicant's election with traverse of Species I, claims 1-3 and 9-15, in the reply filed on December 23, 2021 is acknowledged.  The traversal is on the ground(s) that the examiner may consider all of the claims without conducting an unreasonably burdensome search.  This is not found persuasive because the species of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,406,549 in view of Peter et al ‘013.   Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a system for treating a surface comprising a wheeled vehicle/cart comprising: a frame; and a plurality of wheels rotatably coupled with the frame; a lift structure coupled with the frame, the lift structure comprising: a mast; and a plurality of spray heads coupled with the mast/a carriage slidably coupled with the mast and plurality of first and second spray heads coupled with the carriage; and wherein the plurality of surface treatment devices is disposed on one of a right side or a left side of the wheeled vehicle/a plurality of first spray heads disposed on a right side of the wheeled cart and a plurality of second spray heads disposed on a left side of the wheeled cart, except for the plurality of spray heads arranged vertically and arranged entirely vertically along the mast.  Peter et al ‘013 discloses a system for treating a surface comprising a wheeled vehicle comprising a frame 16 and a plurality of wheels 28 coupled with the frame; a lift structure coupled with the frame comprising a mast 38 with a carriage 35 slidably coupled with the mast and a plurality of spray heads 20 coupled with a support post 18 on the carriage and are entirely arranged vertically along the mast.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spray heads of U.S. Patent No. 10,406,549 arranged entirely vertically along the mast, as taught by Peter et al ‘013, since such a modification provides a wider area of spray coverage which would more efficiently and effectively paint a surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter et al ‘013.
As to claim 1, Peter et al ‘013 discloses a system for treating a surface comprising a wheeled vehicle comprising a frame 16/26 and a plurality of wheels 28 rotatable coupled with the frame; a lift structure couple with the frame and comprising a mast 38 and a plurality of spray heads/surface treatment devices 20 coupled with the mast and arranged vertically.
As to claim 2, see Figure 1 of Peter et al ‘013.
As to claim 3, see Figure 1 of Peter et al ‘013.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180093289 A1(Raman et al).
As to claim 1, Raman et al ‘289 discloses a system for treating a surface comprising a wheeled vehicle 100; a frame 110, see paragraphs [0035-0038]; a plurality of wheels 112 rotatably coupled to the frame; a lift structure comprising a mast 2905/2920; and a plurality of surface treatment devices 41A-N/2900 coupled with the mast and arranged vertically, see Figures 28 and 29A and paragraph [0183-0184].
As to claim 2, see Figures 28 and 29A and paragraph [0183].
As to claim 3, see Figure 28.
As to claim 9, Raman et al ‘289 discloses a system for treating a surface comprising a frame 110, see paragraphs [0035-0038]; a plurality of powered wheels 112 rotatably coupled to the frame; a plurality of proximity sensors, see IR sensors in paragraphs [0088, 0099, 0110, 0182]; a controller 114, paragraphs [0003,0028, 0039-0040] in communication with the plurality of proximity sensors; a plurality of surface treatments 41A-N/2900 coupled to the frame, see Figures 28 and 29A, and paragraphs [0183-0184]; each proximity sensor of the plurality of proximity sensors provides feedback data to the controller during operation of the system; the plurality of wheels comprises a plurality of powered drive wheels; and  31the controller operates the plurality of powered drive wheels and the plurality of surface treatment devices based upon the feedback data from the plurality of sensors to facilitate autonomous operation of the system, see paragraphs [0003,0028, 0030,0033,0039-0040,0046-0072,0119,0120].
As to claim 10, see lift structure comprising a mast 2905/2920 where plurality of surface treatment devices 41A-N/2900 are coupled with the mast.
As to claims 11 and 12, see paragraphs [0117,0183-0184] AND Figures 28 and 29A.
	As to claim 13, see paragraphs [0116 and 0185], and one or more pumps supply the plurality of spray heads 41A-N/2900.
As to claim 15, see paragraphs [0088,0099, 0110, 0182] and IR sensors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180093289 A1(Raman et al).
As to claim 14, Raman et al ‘289 discloses a system comprising all the featured elements of the instant invention, as discussed above, and note a carriage 2905 slidably coupled with the mast 2920 and movable between a raised position and a lowered position, see paragraphs [0182-0184]; the plurality of surface treatments 41A-N/2900 are coupled with the carriage; and a plurality of sensors, see IR sensors in paragraphs [0088, 0099, 0110, 0182], except for the specific locations of the proximity sensors being located on the frame, mast and carriage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a first proximity located on the frame, a second proximity sensor located on the mast and a third proximity sensor located on the carriage, in the apparatus of Raman et al ‘289, since Raman et al ‘289 discloses that a plurality of proximity sensors can be provided on the wheeled vehicle, therefore, providing sensors on the frame, mast and carriage would facilitate location of the wheeled vehicle in relation to a surface to be treated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Norris ‘276 shows a plurality of spray devices on a vertical mast.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752